Kane and Herlihy, JJ.,
dissent and vote to reverse in the following memorandum by Kane, J. Kane, J. (dissenting). Rather than affirming the finding of a permanent partial disability and directing the payment of reduced earnings, it is our view that the board should have referred claimant to a qualified psychiatrist for evaluation and treatment to assist him in overcoming his fear of medical treatment. Psychiatric assistance has been suggested by the examining physicians and has also been requested by claimant. If it is the myelography that presents the major hurdle in this case, we would note that there are other diagnostic procedures available, such as a nonevasive computerized axial tomography (CAT scan), which would eliminate the objectionable features of a myelogram. A refusal to undergo such an alternative procedure would, in our opinion, be unreasonable (Matter of Zanotti v New York Tel. Co., 48 AD2d 192).